Case 8:19-cr-00407-GJH Document 154-1 Filed 09/15/20 Page 1 of 4
                                                   _____ FILED  _____ ENTERED
                                                   _____ LOGGED _____ RECEIVED


                                                      September 15 2020
                                                          AT GREENBELT
                                                    CLERK, U.S. DISTRICT COURT
                                                     DISTRICT OF MARYLAND
                                                      BY TDD        , DEPUTY
Case 8:19-cr-00407-GJH Document 154-1 Filed 09/15/20 Page 2 of 4
Case 8:19-cr-00407-GJH Document 154-1 Filed 09/15/20 Page 3 of 4
Case 8:19-cr-00407-GJH Document 154-1 Filed 09/15/20 Page 4 of 4
